DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-16-2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 9-11, 15-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck (US 5,828,336 A) [including Mannucci (A New Method for Monitoring the Earth's Ionospheric Total Electron Content Using the GPS Global Network), which is incorporated by reference into Yunck in col. 12, lines 59-63] in view of Hofmann (US 2020/0124737 A1).
In regard to claims 1, 9, and 15, Yunck discloses:
a central location system (dashed box, Fig, 1) comprising a  processor (col. 15, lines 49-62);
a plurality of dual-frequency receivers distributed over a geographic region (abstract; 10, Fig. 1; col. 7, lines 57-60);
receiving, by the central location system, measures of atmospheric delay from the plurality of dual-frequency receivers distributed over a geographic region (col. 7, line 57 to col. 8, line 4; col. 10, lines 29-50; 42, Fig. 1 and 4; 40, Fig. 3; col. 12, lines 33-47) [where the values in col. 7-8 are measures of atmospheric delay because the values of the variables would be different if the atmospheric delay were different; and alternatively where Fig. 1 and 3 and col. 10 show the central location system is receiving atmospheric delay values from another set of dual-frequency receivers]; 
receiving, by the central location system, location data from the plurality of dual-frequency receivers distributed over a geographic region (col. 7, lines 57-66) [where pseudorange data and carrier phase data are location data, i.e., data from which location can be determined];
generating, by the central location system, an atmospheric delay model for the geographic region based on the received location data and measures of atmospheric delay (42, Fig. 1 and 4; col. 12, lines 33-66; Mannucci: p. 63, col. 2, lines 8-26) [where the atmospheric delay model uses both pseudorange data and carrier phase data];
wherein the atmospheric delay model includes a graph corresponding to the geographic region that is fit to the measures of atmospheric delay, and maps a given location to a respective measure of atmospheric delay at the given location (Fig. 5 and 6b; col. 4, lines 55-62; col. 13, lines 6-30; col. 15, lines 29-30) [where the graph displaces TEC, which is a measure of atmospheric ionospheric delay (e.g. equation 2 in col. 13)];
determining, by the central location system, an atmospheric delay for a location by using the generated atmospheric delay model to map a location to the atmospheric delay for the location (mapping from bottom to top, Fig. 5; col. 12, lines 33-47);
providing the determined atmospheric delay to a single-frequency receiver (abstract; output from dashed box, Fig. 1; col. 12, lines 33-47); and 
computing, by the single-frequency receiver, a location of the single-frequency receiver based on the determined atmospheric delay (col. 12, lines 33-49; col. 15, lines 23-40) [where ionospheric delay corrections are calculated (col. 12, lines 33-49); and where the user determines the user position].
While the graph in Fig. 5 and 6b display the TEC using cross-hatching rather than height (i.e. as a 2D curve), the two are mathematically equivalent displays of the same information.  Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Yunck is not taken to be considered to teach a curve, one of ordinary skill in the art before the effective filing date of the invention would have found it trivial to replace a mathematical representation with another mathematical representation  that is mathematically equivalent to it.f ordinary skill in the art would have found it obvious to replace a mathematical operation with another mathematical opera
Yunck fails to disclose providing, by the central location system, the atmospheric delay model to a single-frequency receiver within the geographic region; the determining done by the single-frequency receiver; and the location being a refined location of the single-frequency receiver based on the approximate location of the single-frequency receiver.
Hofmann teaches:
 providing, by a central location system, an atmospheric delay model to a receiver within the geographic region (¶22);
computing, by a receiver a refined location for an approximate location of the receiver by using the generated atmospheric delay model and the approximate location (abstract; ¶20; ¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the approximate location feature into the combination in order to determine which atmospheric delay of all the possible atmospheric delays throughout the world in the atmospheric delay model to provide to the user receiver.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the atmospheric delay that corresponds to the approximate position of the user receiver is provided to the user receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the atmospheric model feature into the combination in order to determine atmospheric delay in the area of the user receiver without having to request new atmospheric delay corrections whenever the user receiver moves, and to allow the user receiver to access atmospheric delay corrections even in situations in which communication with the central location system becomes unavailable.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that atmospheric delay in the area of the user receiver can be determined without having to request new atmospheric delay corrections whenever the user receiver moves, and access atmospheric delay corrections is available even in situations in which communication with the central location system becomes unavailable.
In the combination, the receiver is the single-frequency receiver taught by Yunck, the location used to determine the particular atmospheric delay that affects the single-frequency receiver (e.g. in Fig. 5 of Yunck) will be the approximate location of the single-frequency receiver, and the atmospheric model will work as described in Yunck, i.e. the ionospheric correction/atmospheric delay is generated based on the position of the receiver.
In regard to claim 23, Yunck further discloses a two dimensional graph (Fig. 5 and 6b) [i.e. values represented by cross-hatching for each point in 2D], which is mathematically equivalent to a two dimensional curve [i.e. values represented by height for each point in 2D].  See the discussion of mathematical equivalence, above.
In regard to claims 2, 10, and 16, Yunck further discloses the atmospheric delay comprises an ionospheric delay (42, Fig. 1 and 4; Fig. 5; col. 12, lines 33-47).
In regard to claim 3, Yunck further discloses the atmospheric delay model generated by the central location system is also based on an instrumental delay (col. 13, lines 6-31; col. 14, lines 26-30).
In regard to claims 4, 11, and 17, Hofmann further teaches providing an tropospheric delay correction to a user receiver (¶20; ¶22; claims 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to correct for tropospheric delay due to the atmosphere and thus increase the accuracy of the determined position.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that tropospheric delay due to the atmosphere is corrected for and the accuracy of the determined position is increased.

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck and Hofmann, as applied to claims 1, 9, and 15, and further in view of Wilson (Instrumental Biases in Ionospheric Measurements Derived from GPS Data).
Yunck further discloses receiving measures of atmospheric delay further comprises: 
receiving, from each of the plurality of dual-frequency receivers, an ionospheric delay (42, Fig. 1 and 4; Fig. 5; col. 12, lines 33-47); and 
the method further comprises:
	determining an instrumental delay (col. 13, lines 6-31; col. 14, lines 26-30) [where the instrumental delay may be measured (col. 14, line 30); and
filtering the instrumental delays and the ionospheric delays, wherein the filtered ionospheric delays are used to generate the atmospheric delay model (42, Fig. 1 and 4; col. 12, lines 33-47; col. 13, lines 6-31; col. 14, lines 26-30).
Yunck and Hofmann fail to disclose the determined instrumental delay comprises  is receiving, from each of the plurality of dual-frequency receivers.
Wilson teaches measuring an instrumental delay of a receiver at the receiver (p. 4, ¶1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to Wilson for the details of the instrumental delay determination based on the explicit suggestion by Mannucci (incorporated-by-reference into Yunck) to do so (p. 5, lines 15-24; p. 5, lines 1-3 under Table 1).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the instrumental delay of the dual-frequency receivers is determined.
In the combination, the central location system receives the separate measurement of the instrumental delay from the individual dual-frequency receivers , where the instrumental delay is determined.

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck and Hofmann, as applied to claims 1, 9, and 15, and further in view of Memarzadeh (US 20170276793 A1).
Yunck further discloses generating a topographical map of the atmospheric delay over the geographic region based on the atmospheric delay model (Fig. 5-6b; col. 12, lines 33-49; col. 15, lines 23-40).
Hofmann teaches transmitting an atmospheric delay model to a user receiver to allow correction of atmospheric delay (¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the atmospheric model feature into the combination in order to determine atmospheric delay in the area of the user receiver without having to request new atmospheric delay corrections whenever the user receiver moves, and to allow the user receiver to access atmospheric delay corrections even in situations in which communication with the central location system becomes unavailable.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that atmospheric delay in the area of the user receiver can be determined without having to request new atmospheric delay corrections whenever the user receiver moves, and access atmospheric delay corrections is available even in situations in which communication with the central location system becomes unavailable.
Yunck and Hofmann fail to disclose generating, on a device of a user, a user interface, the user interface including the topographical map.
Memarzadeh teaches generating, on a device of a user, a user interface, the user interface including the topographical map (¶83; claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide an indication to the user of the delay caused by the ionosphere.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the ionosphere/topographical map is displayed to the user via a user interface.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck and Hofmann, as applied to claims 1, 9, and 15, and further in view of Rollet (US 2010/0245168 A1).
Yunck and Hofmann fail to teach generating the atmospheric delay model further comprises: identifying, for each of the plurality of dual-frequency receivers, a time differential between timestamps of two signals of different transmission frequencies received by the dual-frequency receiver.
Rollet teaches identifying, for each of the plurality of dual-frequency receivers, a time differential between timestamps of two signals of different transmission frequencies received by the dual-frequency receiver in order to determine an ionospheric delay correction (¶7; ¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine the value of the ionospheric delay correction portion of the atmospheric delay correction.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the value of the ionospheric delay correction portion of the atmospheric delay correction is determined.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck and Hofmann, as applied to claim 1, and further in view of Dutka (US 6,295,022 B1).
Yunck and Hofmann fails to disclose by each of the plurality of dual-frequency receivers, computing the location data using at least one of a carrier phase position measurement or a code phase position measurement.
Yunck further discloses that the dual-frequency receivers have known locations (col. 4, lines 41-43; col. 5, lines 54-55), but does not disclose how they are known.
Dutka teaches determining accurate position of a fixed GNSS receiver using pseudorange (col. 2, lines 8-24) where pseudorange is based on code phase (col. 3, lines 26-31) [where the code phase is the measure of the propagation time of the ranging code].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determining the known location of the dual-frequency receivers.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the location of the dual-frequency receivers become known.
In the combination, each of the plurality of dual-frequency receivers will compute accurate the location data using at a code phase position measurement.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunck and Hofmann, as applied to claim 1, and further in view of Shoji (JP 2001116820 A).
Yunck fails to disclose the atmospheric delay model represents, for the geographic region, an average of the measures of atmospheric delay of the plurality of dual-frequency receivers.
Yunck further discloses an initial atmospheric delay model/map exists (box to right of 56, Fig. 4; col. 14, lines 34-37) [i.e. during the first time the method is performed], but fails to disclose how it is obtained.
Shoji teaches determining an atmospheric delay at a location based on an average of the measures of atmospheric delay of the plurality of reference stations (p. 3, lines 9-13; p. 6, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determining the initial atmospheric delay model/map.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the initial atmospheric delay model/map is determined.

The following reference(s) is/are also found relevant:
	Miller (US 9,612,340 B1), which teaches providing an ionospheric/atmospheric delay model to the user receiver; determining, by the receiver, an atmospheric delay for an approximate location of the receiver by using the generated atmospheric delay model to map the approximate location to the atmospheric delay for the approximate location; and computing, by the receiver, a refined location of the receiver based on the determined atmospheric delay and the approximate location of the receiver (col. 3, lines 11-26; col. 4, lines 4-11) [where the second navigation observables can include the position of the receiver]; and providing an tropospheric delay correction to a user receiver (col. 11, line 50 to col. 12, line 3).
Markovic (Determination of Total Electron Content in the Ionosphere Using GPS Technology), which teaches how to determine TEC value from a dual-frequency GNSS measurement (equation 18), and how to determine an ionospheric delay at a single-frequency GNSS receiver from TEC (equation 14).
Iwabuchi (Deformation Monitoring with Single Frequency L1 Receivers), which teaches a network of dual-frequency reference stations used to provide atmospheric corrections to single frequency receivers.
	O'Meagher (US 2005/0064878 A1), which teaches a network of reference stations (321-328, Fig. 3) for providing corrections to receivers (220, Fig. 3).
Kroeger (US 2019/0391276 A1), which teaches a central location system receiving, from a GNSS receiver within a geographic region, an approximate location of the single-frequency receiver, where corrections are sent to the GNSS receiver based on its approximate location, and a corrected location is determined (abstract; ¶127).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8-11, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "this paragraph does not actually disclose 'determining, by the single-frequency receiver, an atmospheric delay for an approximate location of the single-frequency receiver by using the generated atmospheric delay model to map the approximate location to the atmospheric delay for the approximate location'".
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Yunck discloses at atmospheric delay model for a single-frequency receiver that provides atmospheric delay as a function of location.  Hofmann teaches providing an atmospheric model to a user receiver where the user receiver uses its approximate location in determining its refined location.  In combination, the atmospheric delay model that determines atmospheric delay as a function of location to allow a single-frequency receiver to determine its position will be provided to the single-frequency receiver.  The approximate location available to the single-frequency receiver is used to determine the relevant atmospheric delay to correct the pseudorange of the receiver (for each satellite) to determine a refined location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648